Citation Nr: 1214012	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne, including as secondary to herbicide exposure and service-connected type II diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure and service-connected type II diabetes mellitus.

4.  Entitlement to a compensable evaluation for hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified in support of these claims during a videoconference hearing held before the Board in September 2011.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  Inasmuch as the law requires that such a judge participate in any decision made on appeal, the Board offered the Veteran an opportunity to testify before another Veterans Law Judge.  In a statement signed in February 2012, however, the Veteran indicated that he did not wish to do so.  

During his September 2011 hearing, the Veteran raised a claim of entitlement to service connection for bilateral hearing loss.  The Board refers this matter to the RO for appropriate action.

The Board addresses the claims of entitlement to service connection for PTSD, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure and service-connected type II diabetes mellitus, and entitlement to a compensable evaluation for hypertension in the REMAND portion of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On September 16, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of the claim of entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus.

2.  The Veteran does not currently have chloracne.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Chloracne was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to or the result of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Type II Diabetes Mellitus

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2011). 

On September 16, 2011, prior to the promulgation of a decision on this claim, the Board received notification from the Veteran requesting withdrawal of the claim of entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus.  With regard to this claim, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed.

II.  Service Connection - Chloracne

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

1.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran with VCAA notice by letter dated October 2009.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  In addition, the RO provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received and/or requested in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the VCAA notice letter before initially deciding the Veteran's claim.  It is thus timely.  

2.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

The RO in this case secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service and post-service treatment records.  The RO did not afford the Veteran a VA examination in support of his claim; however, such action is not mandated.  

Under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, as explained below, there is no competent evidence of record of chloracne.  In the absence of such evidence, VA's duty to assist the Veteran in the development of his claim by affording him an examination is not triggered.

B.  Analysis

The Veteran contends that he is entitled to service connection for chloracne.  According to a written statement he submitted in October 2009 and his hearing testimony, presented in September 2011, this condition developed secondary to his service-connected diabetes mellitus.  Allegedly, although he has never sought treatment for, or been diagnosed with, chloracne, he began having bumps on his arms and shoulders approximately ten years prior to his 2011 hearing.
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Chloracne or other acneform disease consistent with chloracne is included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.    

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran served on active duty from January 1968 to December 1969, including in the Republic of Vietnam.  He is thus presumed to have been exposed to herbicides during such service.  According to his service treatment records, which include reports of pre-induction and separation examinations only, he did not report skin problems during this time period and no medical professional diagnosed chloracne.

The Veteran does not allege that he experienced skin problems during service.  Rather, he claims that they developed in approximately 2001.  The crucial question is thus whether these problems are attributable to chloracne.  Post-service medical documents of record, including private treatment records and reports of VA examinations, include no such diagnosis.  In fact, they include no diagnosis of any skin disorder and multiple notations of normal skin.  

The Veteran is competent to report and describe bumps on his arms and shoulders as they are capable of lay observation.  There is no evidence of record indicating that his credibility is this regard should be questioned.  Unfortunately, however, bumps, alone, not attributable to a diagnosed disorder, may not be considered a disability as defined by VA.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, the Veteran does not possess a recognized degree of medical knowledge to diagnose chloracne or to attribute the bumps to a particular skin disorder.  Jandreau v. Nicholson, 492 F.3d at 1377.

As previously indicated, to be entitled to a grant of service connection, the evidence must establish that a claimant has a current disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case there is competent and credible evidence of bumps on the Veteran's arms and shoulders, but no competent evidence of chloracne.  The Board thus concludes that chloracne was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred and is not proximately due to or the result of service-connected type II diabetes mellitus.  The evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

The appeal on the claim of entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus is dismissed.

Service connection for chloracne, including as secondary to herbicide exposure and service-connected type II diabetes mellitus, is denied.


REMAND

Prior to adjudication of the claims of entitlement to service connection for PTSD, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure and service-connected type II diabetes mellitus, and entitlement to a compensable evaluation for hypertension, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

First, during his September 2011 hearing, the Veteran indicated that he had not received treatment for psychiatric complaints, but that he was on Zoloft, prescribed by his private physician, Dr. Ezekiel Jones on Everson Drive.  Given that this drug is typically prescribed for mental health complaints, particularly depression, and the Veteran is claiming entitlement to service connection for PTSD, records of the Veteran's treatment by Dr. Jones must be secured on remand.

Second, during private treatment visits dated since 2000, the Veteran reported a history of a cerebral aneurysm and questionable hemorrhage in approximately 1975.  Records of this event are pertinent to the claims of entitlement to service connection for peripheral neuropathy and a compensable evaluation for hypertension and thus must be secured on remand.  During a VA examination, an examiner noted that the Veteran had paresthesias in the extremities, but attributed it to the prior stroke, not diabetes mellitus.  In so doing, he was not privy to records of the stroke.  

In addition, the Veteran has been on hypertension medication for 10 years.  To be entitled to an evaluation of 10 percent for such disease, he must show not only that he requires continuous medication for control of the disease (already established), but that he has a history of diastolic pressure of predominantly 100 or more.  See 38 C.F.R. § 4.104, DC 7101 (2011).  All post-service blood pressure readings of record were taken while the Veteran was on medication (beginning 2002), not prior to establishing his need for such medication, and show lower diastolic pressure.  Records leading up to this point, including those dated around the time of his stroke, might show higher diastolic pressure.

Third, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, the RO afforded the Veteran an examination in support of his claim of entitlement to service connection for peripheral neuropathy, including as secondary to type II diabetes mellitus, but the report of that examination is inadequate to decide the claim.  Therein, an examiner noted that the Veteran had paresthesias in his extremities (also shown elsewhere in the record), but did not diagnose peripheral neuropathy and then ruled out a relationship between the finding and the Veteran's diabetes mellitus on the basis that the Veteran had his diabetes well controlled and had had a stroke.  According to private treatment records, however, his diabetes was not always well controlled.  Another examination is thus necessary so that an examiner can specifically indicate whether the Veteran has peripheral neuropathy and, if so, provide rationale for his finding that the stroke, rather than diabetes caused the peripheral neuropathy.  

Also needed is an opinion indicating whether, prior to being prescribed medication for his hypertension, the Veteran had diastolic pressure of predominantly 100 or more.  Certainly a medical professional is better educated medically to determine how severe hypertension must be before it necessitates medication for control.

The Board REMANDS these claims for the following action:

1.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of treatment the Veteran received for the disabilities at issue in this remand, including from Dr. Ezekiel Jones on Everson Drive and the treatment providers the Veteran saw for his stroke.

2.  After all outstanding medical records are associated with the claims file, arrange for the Veteran to undergo a VA examination in support of his claims for service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure and service-connected type II diabetes mellitus, and entitlement to a compensable evaluation for hypertension.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including numbness and tingling, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record the Veteran's medical history, including when he was first diagnosed with diabetes mellitus and when he suffered a stroke;  

b) ask the Veteran when he began experiencing tingling and/or numbness in his extremities and if he always had his diabetes well controlled;

c) specifically indicate whether the Veteran has peripheral neuropathy and, if so, identify all affected extremities;  

d) opine whether the peripheral neuropathy is at least as likely as not due to the Veteran's active service, including his presumed herbicide exposure; 

e) if not, opine whether it is proximately due to or the result of his service-connected diabetes mellitus;

f) if the Veteran does not have peripheral neuropathy, discuss the significance of findings of record showing paresthesias or confirming subjective reports of tingling in the extremities;

g) opine whether the Veteran had diastolic pressure of predominantly 100 or more prior to being prescribed hypertension medication in 2002 (if there are no records in the claims file dated prior to 2002, base the opinion on standard practice for prescribing such medication); 

h) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

i) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

4.  Readjudicate these claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  


These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


